Citation Nr: 0525428	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2. Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1975 
to May 1976 and from July 1980 to February 1992. This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. The veteran's 
claim was subsequently transferred to the RO in Wichita, 
Kansas.

In February 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2004, the Board remanded this claim to the RO to 
have the veteran examined for his bilateral knee disability 
and for his low back disability.  The veteran underwent a fee 
basis examination in May 2004.  The most recent supplemental 
statement of the case was issued in April 2005 and 
erroneously indicated that the veteran failed to appear for 
the May 2004 examination.  The RO thus did not readjudicate 
the issue in light of the new evidence and did not issue a 
supplemental statement of the case (SSOC) regarding it.  38 
C.F.R. § 19.31(b)(1) (2004) requires that the RO issue an 
SSOC after it receives additional pertinent evidence, 
following the issuance of the SOC and before certification of 
the appeal to the Board.  

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should readjudicate the veteran's 
claims taking into consideration the May 
2004 VA examination report.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


